Citation Nr: 1534217	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  14-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a nasal/breathing disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for flat feet, claimed as fallen arches.

3.  Entitlement to service connection for a bilateral foot disorder, to include bilateral hallux valgus, pes planus and/or flat feet, and plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1, 1977 to January 26, 1978.

This matter comes before the Board of Veteran's Appeals (hereinafter Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a nasal/breathing disorder and determined that new and material evidence had not been received to reopen a claim of service connection for fallen arches.  

The Veteran has claimed service connection for a disability described as "fallen arches."  The record contains diagnoses of bilateral plantar fascitis and bilateral hallux valgus.  Accordingly, the service connection claim (issue number 3) has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2014, the Veteran appeared in Houston, Texas, and testified at a videoconference hearing before the undersigned, sitting in Washington, DC.  A transcript of the hearing is of record. 

The claims for service connection for a bilateral foot disorder and for a nasal/breathing disorder require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. By an October 1993 rating decision, the RO denied a claim of service connection for fallen arches.  The Veteran did not perfect an appeal of this decision. 

2.  Evidence received since the RO's October 1993 decision relates to an unestablished fact necessary to substantiate the claim for service connection for fallen arches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1993 RO decision, which denied the Veteran's claim of service connection for flat feet, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).
 
2.  Evidence received since October 1993 is new and material, and the claim of entitlement to service connection for flat feet is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a); 3.304(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen a claim for service connection for flat feet, claimed as fallen arches

Service connection for fallen arches was initially denied in an October 1993 rating decision.  The RO determined that the fallen arches, or flat feet, was a congenital or developmental condition and that permanent aggravation was not shown during service.  An October 1993 letter notified the Veteran of this decision.  She filed a notice of disagreement (NOD) in November 1993 and a statement of the case (SOC) was issued in March 1994.  Later that month, the Veteran requested a "2507 on my feet" and a hearing.  The RO scheduled a hearing on April 22, 1994; however, the Veteran cancelled the hearing and requested that the RO reschedule the hearing.  Another hearing was scheduled on May 5, 1994.  The Veteran failed to appear.  The record does not show that she perfected an appeal of the October 1993 rating decision, as no substantive appeal was received.  Still further, no new and material evidence was received within one year of the October 1993 determination.  See 38 C.F.R. §§ 3.156(b), 20.200.  Thus, the October 1993 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.201, 20.302.  The Veteran sought to reopen her claim in September 2009. 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  Rather, the evidence need only raise a reasonable possibility of substantiating the claim, in light of evidence previously of record.  Id. at 121.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

As noted, in October 1993 - the last, prior final denial of the claim - the RO determined that the Veteran's flat feet were congenital or developmental in nature and not permanently aggravated during service.  At the time of the rating action, the evidence of record included only her service treatment records (STRs). 

The new evidence received since the October 1993 rating decision denying the claim includes treatment records from the Houston, Texas, VA Medical Center (VAMC) dated from 1996 to 2014.  These records reflect complaints of and treatment for bilateral foot pain.  The new evidence also includes testimony from the Veteran, detailing her assertions regarding her in-service injury and her continuing foot pain since that time.

The new evidence is material.  See Shade, 24 Vet. App. at 117-121.  At the time of the final October 1993 denial, the evidence of record did not contain the Veteran's description of the etiology of her claimed condition.  The additional evidence is neither cumulative nor redundant of the evidence of record in October 1993 and raises a reasonable possibility of substantiating the claim of entitlement to service connection for flat feet. 

Accordingly, new and material evidence has been received to reopen the claim of service connection for flat feet; the appeal is granted to this extent only.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for flat feet is reopened.


REMAND

On service entrance examination in November 1976, clinical evaluation of the Veteran's nose and sinuses was normal.  In June 1977, she complained of difficulty breathing though her nose since birth, now increasing difficulty with exercise.  She was evaluated for a "congenital nasal deformity/extreme flattening of the nose."  It was noted that she had a marked nasal deformity with total loss of tip support, and collapse and narrowing of the nares with subsequent airway obstruction.  She was placed on a profile for a nasal deformity with an obstructed airway.  On ENT evaluations in September 1977, the Veteran was diagnosed as having nasal obstruction due to cartilaginous deformity of the exterior nose.  In November 1977, she was diagnosed as having nasal obstruction due to droopy nasal tip, septal deviation, and hypertrophic left inferior turbinate.  Surgery was scheduled for January 1978.  However, this surgery was not completed as the Veteran was separated from service due to pregnancy.  The January 1978 separation examination shows that she complained of ear, nose, and throat trouble and sinusitis, summarized by the examiner as "nasal septal deviation."  

On service entrance examination in November 1976, clinical evaluation of the Veteran's feet was normal.  In May 1977, she sought treatment for pain underneath her arches.  Physical examination revealed fallen arches.  She was provided arch supports.  In July 1977, the Veteran was treated for pain in her left heel and ankle, diagnosed as muscle strain.  The January 1978 separation examination revealed that the Veteran denied any foot trouble.  Clinical evaluation of her feet was normal.    

During her hearing the Veteran reported that she had received private medical care for her nasal deformity and VA treatment for her bilateral foot disabilities.  See Hearing Transcript pgs. 6-7.  She also stated that she has been receiving VA medical care for 35 years or so, essentially since service discharge, from the VAMC in Houston, Texas.  See Hearing Transcript pg. 9.  The RO should assist the Veteran in acquiring her private medical records and also obtain her outstanding VA medical records.  

The Board also finds that in light of the inservice complaints and treatment for bilateral foot problems, as well as, the current diagnoses of bilateral foot disabilities, VA examination and opinion are needed.  A medical opinion is also required with respect to the nasal/breathing disorder claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Maybury and Dr. Cardell (phonetic spelling), dated from January 1978 to the present.

2.  Make arrangements to obtain the Veteran's complete treatment records the Houston, Texas VAMC, to include all archived records, dated from  January 1978 to the present.  

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of her feet.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  

The examiner should provide a summary of all current foot disorders found to be present, i.e., hallux valgus, pes planus, plantar fasciitis, etc.

The examiner should also provide answers to the following questions.

a.  Is pes planus (if present) a congenital defect, or is it acquired in nature?  Please provide complete rationale for your opinion.

b. If the pes planus is acquired in nature, please indicate whether its clinical onset was prior to service, during military service, or after service.  If your response is prior to military service, is there any factual evidence which supports a conclusion that during military service it underwent an identifiable permanent increase in severity which was beyond its natural progression, to include as a result of running?  See Service treatment record dated in May 1977, when the Veteran sought treatment for pain underneath her arches; and service treatment record dated  in July 1977, when she was treated for pain in her left heel and ankle, diagnosed as muscle strain.  

c.  If the pes planus is a congenital defect, please provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

d. Is it at least as likely as not (a probability of 50 percent or greater) that any current foot disorder other than pes planus had its clinical onset during active service or is related to an in-service disease, event, or injury, to include as a result of running?  See Service treatment record dated in May 1977, when the Veteran sought treatment for pain underneath her arches; and service treatment record dated  in July 1977, when she was treated for pain in her left heel and ankle, diagnosed as muscle strain.  

The examiner must discuss the underlying rationale for the medical opinion, if necessary citing to specific evidence in the file.

4.  Schedule the Veteran for a VA ENT examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  

The examiner should provide a summary of all current nasal disorders found to be present.

The examiner should also provide answers to the following questions.

a.  Is the Veteran's nasal disorder a congenital defect, or is it acquired in nature?  Please provide complete rationale for your opinion.

b. If the nasal disorder is acquired in nature, please indicate whether its clinical onset was prior to service, during military service, or after service.  If your response is prior to military service, is there any factual evidence which supports a conclusion that during military service it underwent an identifiable permanent increase in severity which was beyond its natural progression, to include as a result of being in a gas chamber?

c.  If the nasal disorder is a congenital defect, please provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

d. Is it at least as likely as not (a probability of 50 percent or greater) that any current nasal disorder had its clinical onset during active service or is related to an in-service disease, event, or injury, to include as a result of being in a gas chamber?

The examiner must discuss the underlying rationale for the medical opinion, if necessary citing to specific evidence in the file.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


